DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2021 has been entered. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/13/2021 accompanied by amendment, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejections have been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15, 16, 18, and 20 directed to an invention non-elected without traverse.  Accordingly, claims 15, 16, 18 and 20 have been cancelled.
Allowable Subject Matter
Claims 1, 3-14, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art is not found to disclose or render obvious a method having steps, or a non-transitory .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW M BARKER/Primary Examiner, Art Unit 3646